Citation Nr: 0943230	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.

2. Entitlement to an initial rating higher than 10 percent 
for post-concussive syndrome with migraine headaches.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 2004 to November 2005 with additional National Guard 
service.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in March 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, granted service connection for 
migraine headaches, rated noncompensable, effective November 
8, 2005, and denied service connection for a right shoulder 
disability.  A rating decision in June 2007 further increased 
the rating for migraine headaches to 10 percent, effective 
November 8, 2005.  The Veteran has not expressed disagreement 
with the effective date assigned.  As he did not express 
satisfaction with the 10 percent rating, and the rating is 
less than the maximum under the applicable criteria, the 
claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  A right shoulder disability was noted on pre-deployment 
examination prior to active duty in June 2004; the right 
shoulder disability did not increase in severity during 
active duty service.

2.  Prior to April 27, 2007, the migraine headaches were 
shown to more nearly approximate characteristic prostrating 
migraine attacks averaging one in two months over the last 
several months.  

3.  Beginning April 27, 2007, the migraine headaches are 
shown to more nearly approximate characteristic prostrating 
attacks occurring on an average once a month over the last 
several months; there is no evidence that the migraine 
headaches are very frequently completely prostrating or 
prolonged attacks that produce severe economic 
inadaptability.   


CONCLUSIONS OF LAW

1.  Right shoulder disability preexisted the Veteran's period 
of active duty service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 2002); 38 C.F.R. § 3.304 (2009).

2.  The preexisting right shoulder disability was not 
aggravated by active duty service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).

3.  The criteria for an initial rating higher than 10 
percent, for the period prior to April 27, 2007, for migraine 
headaches have not been met; the criteria for a 30 percent 
rating, and no higher, for the period beginning in April 27, 
2007, for migraine headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the service connection claim prior to 
the initial adjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A letter in 
November 2005 explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
This letter also informed the appellant of disability rating 
and effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.

On the initial rating claim, as the rating decision on appeal 
granted service connection and assigned a disability rating 
and effective date for the award, statutory notice had served 
its purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
statement of the case issued in July 2006 provided notice on 
the "downstream" issue of entitlement to an increased 
rating; while a supplemental statement of the case in June 
2007 readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Notably, a letter in March 2006 
also provided him with general disability rating and 
effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record.  He has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The Veteran's pertinent service treatment records and post-
service VA and private records have been secured.  The RO 
arranged for VA examinations in February 2006 and April 2007 
for the shoulder disability and February 2006 and April and 
May 2007 for migraine headaches.  He has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claims. 

I.  Service Connection for Right Shoulder Disability

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "active service" includes active duty, any period 
of active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).  Active duty for 
training includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 C.F.R. § 3.6(c).  Inactive duty training includes service 
with the Army National Guard of any State (other than full-
time duty) under sections 316, 502, 503, 504, or 505 of title 
32, or the prior corresponding provisions of law.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306- 
07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Turning to the evidence, the Board first notes that there is 
no evidence showing that a right shoulder injury was suffered 
during a period of active duty for training or inactive duty 
training as defined in 38 C.F.R. § 3.6. 

Review of the record shows that a Medical Screening Pre-
Deployment Questionnaire completed by the Veteran in April 
2004 reflects that he had received treatment for a right 
shoulder condition in the last 10 years.  Included among 
service treatment records pertinent to prior National Guard 
service are medical records showing right shoulder 
subluxation in October 2002 and an injury to the right 
shoulder as a result of a vehicle accident in April 2004.  At 
the Per-Deployment Medical Screening, the Veteran reported 
having been in a car accident the day before.  The initial 
reviewer noted that the Veteran needed to see a provider 
about his right shoulder because of the accident he was in 
the day before.  The Veteran was subsequently found to be fit 
for deployment.  The Board construes the April 2004 Medical 
Screening to be an entrance examination for purposes of the 
Veteran's acceptance into active duty for deployment.  The 
totality of the circumstances and notes made during the 
screening effectively show that a preexisting right shoulder 
disability was noted on entrance into his period of active 
duty that began in June 2004.  Therefore, the presumption of 
soundness under 38 U.S.C.A. § 1111 does not apply for this 
period of service.  Rather the provisions of 38 U.S.C.A. 
§ 1153 apply.

Under 38 U.S.C.A. § 1153, a pre-existing disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the condition.  
The service treatment records show that in July 2005 the 
Veteran reported pain in his right shoulder that had been 
ongoing for a month.  He reported previously being restricted 
to only lifting 10 pounds.  Seven days previously the Veteran 
had felt his shoulder briefly popped out of its socket when 
he was tucking in his shirt.  The pain was a shooting pain 
down to his elbow.  Physical examination was positive for 
impingement; there was no muscular atrophy; and he had good 
range of motion of the internal/external rotator.  The 
assessment was right shoulder bursitis.

On separation examination in October 2005 the Veteran 
reported that shoulder aching limited his ability to work in 
his primary military occupational specialty or required 
assignment limitations.  The examiner noted that the Veteran 
had right shoulder pain.  

The evidence shows the Veteran had findings of impingement 
and bursitis prior to service and that is what he was also 
treated for during active duty.  VA afforded the Veteran an 
examination in April 2007.  The examiner reviewed the claims 
file, noting the dislocation in 2002 and the April 2004 motor 
vehicle accident injury.  The examiner offered opinions that 
it was less likely as not that the right shoulder disability 
was due to injury during service.  The examiner also 
indicated that it was less likely than not that the right 
shoulder disorder increased in severity during service.  The 
examiner commented that there was no convincing evidence that 
active duty conditions made the condition worse.  The April 
2007 opinion considered the Veteran's preexisting right 
shoulder disabilities along with in service and current 
findings and concluded that the disability did not worsen 
during service.  This opinion is uncontroverted.  

To the extent that the Veteran asserts that his right 
shoulder disability increased in severity during his period 
of active duty service, the Veteran is competent to describe 
symptoms.  However, the Board believes that the April 2007 
medical opinion based on review of the claims file (with 
evidence of the level of right shoulder disability prior to, 
during, and after the Veteran's active duty service) is 
entitled to more weight.  The Veteran's subjective 
contentions regarding an increase in severity is outweighed 
by the examiner's opinion based on review of the medical 
records.  The Board notes the service treatment records which 
do in fact show right shoulder symptoms during active duty 
service.  However, as noted earlier, intermittent flare-ups 
do not necessarily show aggravation.  There must be an 
increase in severity of the underlying disorder.  In this 
case, a medical professional, with benefit of review of the 
claims file, with knowledge of the Veteran's history, and 
with insight from actual physical examination of the Veteran, 
has offered a persuasive opinion that there was no 
aggravation.  Again, there is no contrary medical opinion.  
The Board is compelled to conclude that the preponderance of 
the evidence is against the claim.  As such, the benefit-of-
the-doubt does not apply.  38 U.S.C.A. § 5107(b).

II.  Higher Rating for Service-Connected Migraines

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505, 519 (2007).

Under Diagnostic Code 8100, the criteria for a 10 percent 
rating are migraines with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  The 
criteria for a 30 percent rating are migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A maximum 50 
percent rating is assigned for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

Prior to April 27, 2007

On VA examination in February 2006, the Veteran complained of 
having daily headaches since April 2005.  He had found it 
difficult to concentrate during these headaches in the past.  
He experienced photophobia and was irritable with some 
personality changes.  He did not have phonophobia or aura.  
He had been taking a new medication which was helping to calm 
the headaches and they only lasted a few hours rather than 
all day.  The medication made him slightly drowsy, but he was 
able to complete his usual work and his concentration was 
back to normal.  

A VA record in March 2006 notes the Veteran reported that his 
headaches had gone away for an entire month, but had returned 
everyday.  His medication was working, but it "drained 
him."  

A VA record in October 2006 shows the Veteran was having 
headaches three to four times a week, mostly in the morning.  
He was continuing to take prescribed medications and they 
were working well.  

A VA record in January 2007 notes the Veteran said he had 
experienced two to three headaches the prior week that were 
not bad.  He specifically stated he could tolerate them.  

A VA record in March 2007 notes the Veteran had experienced a 
variety of levels of headache pain.  He had been experiencing 
photophobia, slight nausea, and ear pain.  

Based on a review of the foregoing, the Board finds that for 
the period prior to April 2007, while there is evidence of 
frequently occurring headaches for which the Veteran took 
medication, the criteria for a 30 percent rating under 
Diagnostic Code 8100, namely, migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months, were not demonstrated.  The Veteran 
was reported to have experienced headaches varying from a few 
times a week to every day.  These headaches were never noted 
to be prostrating and they varied in intensity.  While his 
medication made him drowsy, he reported that he was still 
able to work.  There is no objective evidence to show that he 
had prostrating headaches that occurred on an average of once 
a month over several months prior to April 2007.  In the 
Board's judgment, neither the findings on VA records nor the 
findings on the VA examination report of February 2006 
demonstrate that the severity and frequency of migraine 
headaches more nearly approximated the criteria for a higher 
30 percent rating prior to April 2007.   

From April 27, 2007

For the period beginning on April 27, 2007, as shown by VA 
examination findings, the criteria for a 30 percent rating, 
and no higher, are more nearly approximated.  From that time, 
the headaches were noted to be prostrating on average once a 
month for the last several months and to have caused him to 
be absent from work one day a week.  As the headache attacks 
are not shown to be very frequent completely prostrating and 
prolonged as to produce severe economic inadaptability, a 50 
percent rating is not in order.  

On VA examination on April 27, 2007, the Veteran reported 
missing at least a day of work per week on account of the 
severity of his headache episodes.  He said the headaches had 
been occurring weekly for the last twelve months and were 
constant for hours, preventing ordinary activity.  He 
experienced blurred vision and memory loss with the 
headaches.  Less than half of the attacks were prostrating.  
The examiner stated that the headaches significantly effected 
his occupation.  

On VA examination in May 2007 the Veteran reported that his 
headaches were getting progressively worse and occurred on a 
weekly basis.  He reported that most of the attacks were 
prostrating and lasted for hours.  The examiner opined that 
the headaches significantly effected his occupation because 
of his increased absenteeism.  He reported having lost 30 
days of work during the last year because of headaches. 

These findings do not demonstrate very frequent completely 
prostrating and prolonged attacks of headaches that have been 
productive of severe economic inadaptability.  While the 
examiner noted the Veteran's absenteeism had significantly 
effected his occupation, the evidence shows he was still able 
to maintain employment and the headaches were not shown to 
affect him on the days he went to work, which was a majority 
of the time.  There is no evidence of factors such as being 
laid off from work because of his absenteeism or being unable 
to complete his job duties that might indicate severe 
economic inadaptability.  Hence, a preponderance of the 
evidence is against a finding that the Veteran had very 
frequent completely prostrating and prolonged attacks of 
headaches that caused severe economic inadaptability.

As this is an initial rating case, consideration has been 
given to "staged ratings" for migraine headaches over the 
period of time since service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that from the effective date of service connection 
in November 2005 to April 2007 the findings for the next 
higher rating have not been shown, but that from April 2007 
the criteria for a 30 percent rating and no higher have been 
met.

Thus, for the period prior to April 2007, as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  However, there is favorable evidence 
to support a 30 percent rating, and no higher, effective from 
April 27, 2007. 

Extraschedular Rating

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a claim should be 
referred for an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the Rating Schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the Rating Schedule, the degree of 
disability throughout the entire appeal period under 
consideration is contemplated by the Rating Schedule and the 
assigned "staged" ratings are, therefore, adequate, and no 
referral for an extraschedular rating is required.


ORDER

Service connection for a right shoulder disability is not 
warranted.  A rating in excess of 10 percent for migraine 
headaches prior to April 27, 2007, is not warranted.  To this 
extent, the appeal is denied.

A 30 percent rating (but no higher) for migraine headaches is 
warranted from April 27, 2007.  To this extent, the appeal is 
granted, subject to the regulations governing the payment of 
monetary awards.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


